NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CRISTINA VERONICA ESPRIU, Appellant.

                             No. 1 CA-CR 21-0342
                               FILED 1-13-2022


           Appeal from the Superior Court in Yavapai County
                       No. V1300CR201980618
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Tanja K. Kelly
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                            STATE v. ESPRIU
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Peter B. Swann and Judge D. Steven Williams joined.


B A I L E Y, Judge:

¶1             Cristina Veronica Espriu appeals her conviction for unlawful
flight from a law enforcement vehicle. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In November 2019, Espriu was indicted on one count of
unlawful flight from a law enforcement vehicle. Before trial, the State
alleged she had four historical prior felony convictions. The court
permitted the State to impeach Espriu’s testimony with her prior
convictions, sanitized to exclude the nature of the offenses.

¶3             Espriu testified at the jury trial, and during direct
examination her counsel asked if any of her prior convictions “related to
fleeing from law enforcement.” Espriu responded in the negative. The
State then argued that defense counsel had “opened the door” for the State
to further inquire as to the nature of Espriu’s prior felony convictions. The
superior court agreed and allowed the State to elicit testimony during cross-
examination that Espriu had been convicted of theft of means of
transportation, identity theft, trafficking in stolen property, and possession
of dangerous drugs. The court instructed the jury that it could use the prior
convictions only to evaluate Espriu’s credibility and not as evidence of
guilt. The jury later found Espriu guilty as charged.

¶4            We have jurisdiction over Espriu’s timely appeal under
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes sections 13-4031 and 13-4033(A)(1).

                               DISCUSSION

¶5            Espriu argues the court erred in admitting the nature of her
prior convictions. We review the superior court’s evidentiary rulings for
an abuse of discretion. State v. Payne, 233 Ariz. 484, 503, ¶ 56 (2013).




                                      2
                            STATE v. ESPRIU
                           Decision of the Court

¶6            When a party injects improper or irrelevant evidence, the
“door is open,” and the other party may retaliate with evidence on the same
subject. Pool v. Superior Court, 139 Ariz. 98, 103 (1984) (citations omitted).
The rule may be applied when “evidence adduced or comments made by
one party make otherwise irrelevant evidence highly relevant or require
some response or rebuttal.” Id. (citations omitted). In other words, “[w]hen
counsel opens the whole field of inquiry, he cannot assign its fruits as error
on appeal.” State v. Woratzeck, 134 Ariz. 452, 454 (1982) (citation omitted)
(holding defense counsel opened the door to hearsay evidence of
defendant’s involvement in a rape-robbery by asking a witness about the
incident); see also State v. Connor, 215 Ariz. 553, 563, ¶ 35 (App. 2007)
(holding defense counsel opened the door to evidence defendant was
suspected of burglarizing the victim’s apartment by questioning witness
about defendant’s whereabouts on that day).

¶7             Here, the superior court did not err in admitting evidence as
to the nature of Espriu’s prior felony convictions. Defense counsel opened
the line of inquiry by asking whether she had a prior conviction for fleeing
from the police. Thus, the nature of the prior convictions became relevant,
and the State was free to question Espriu about her record. See Woratzeck,
134 Ariz. at 454; Connor, 215 Ariz. at 563, ¶ 35. Further, the superior court
did not admit any underlying facts supporting the convictions and
provided a proper limiting instruction related to the jury’s use of Espriu’s
convictions. We presume the jury followed the court’s instructions. See
State v. McCurdy, 216 Ariz. 567, 574, ¶ 17 (App. 2007). On this record, we
cannot say the superior court abused its discretion.

                              CONCLUSION

¶8            For the foregoing reasons, we affirm Espriu’s conviction.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3